TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00020-CV



            The HON Company, a subsidiary of HON Industries Inc., Appellant

                                                 v.

                              Mayfield Paper Company, Appellee




   FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
        NO. A-04-0117-C, HONORABLE BEN WOODWARD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a joint motion to dismiss this appeal advising that they have

entered into a settlement agreement. The appeal is dismissed and costs are assessed against the party

incurring them.




                                              __________________________________________

                                              Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed on Joint Motion

Filed: May 12, 2005